Cae hiss Dec DewnentSD FikdOWATZ®) Paget oft

Selendy & Gay PLLC

1290 Avenue of the Americas
New York NY 10104

212 390 9000

cone Konanova Selendy
212 390 9010 &Gay

lkonanova@selendygay.com

 

January 17, 2020

  
 
 
 

i
HF re

Honorable Denise L. Cote Hl
United States District Court Lé.-~
Southern District of New York

500 Pearl Street, Room 1910
New York, New York 10007

Via ECF

 

Re: Hyland, et al. v. Navient Corp., et al., No. 1:18-cy-09031

Dear Judge Cote:

Pursuant to the parties’ discussion with Chambers this afternoon and
for the reasons stated, and pursuant to Your Honor’s Individual Practice Rule
1.E, Plaintiffs in the above-captioned matter respectfully request an
adjournment of Plaintiffs’ January 17, 2020 deadline to serve their motion for
class certification pending submission of further pleadings. Defendants
consent to this request,

Two prior requests for an extension to serve Plaintiffs’ motion for class
certification were requested by Plaintiffs (Dkt. Nos. 85, 88) and approved by
the Court (Dkt. Nos. 86, 89).

The parties are available at the Court’s convenience should the Court

have any questions.
Se, Ah ever am “3 penn
Yo L/R® Af, bow shel!
Ot Ee Laat CEL Ly Yous tom.

Respectfully submitted,

Lena Konanova

Lena Konanova

 

Cc: Defendants’ counsel (by ECF) tf Ri she

 
